905 F.2d 1539
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kathy L. CARTER, Defendant-Appellant.
No. 90-3471.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant Kathy Carter appeals the district court's order affirming, following a de novo review, the magistrate's order that the defendant be detained pending trial.  The government has filed a brief opposing Carter's pretrial release.  Trial on charges of conspiracy to distribute in excess of 5 kilograms of cocaine (21 U.S.C. Secs. 841(a)(1) and 841(b)(1)(A)(ii)) and 6 counts of money laundering to conceal the proceeds of drug trafficking (18 U.S.C. Secs. 1956(a)(1)(A)(i);  1956(a)(1)(B)(i);  and 2) is scheduled for June 25, 1990.


2
Upon consideration of the relevant documents, we conclude that the district court did not err in denying pretrial release.  See 18 U.S.C. Sec. 3142(e);  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  The district court's order denying pretrial bond is affirmed.